Citation Nr: 0424088	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-22 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Eligibility for Chapter 30 educational assistance beyond 
April 4, 2003.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1972, from September 6, 1977 to September 9, 1977, and from 
January 24, 1979 to April 30, 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) that the veteran 
was not eligible for Chapter 30 educational assistance after 
January 21, 2003.  The veteran perfected an appeal of that 
decision.  With receipt of additional evidence regarding his 
active duty after January 1, 1977, the RO revised the 
termination date for his Chapter 30 educational assistance to 
April 4, 2003.


FINDINGS OF FACT

1.  The veteran was last discharged from active duty on April 
30, 1995.

2.  The veteran was eligible for educational assistance under 
Chapter 34 as of December 31, 1989.

3.  The veteran was not on active duty from January 1, 1977 
to September 6, 1977, and from September 10, 1977 to January 
24, 1979.


CONCLUSION OF LAW

The veteran's ending date of eligibility for Chapter 30 
educational assistance is April 11, 2003.  38 U.S.C.A. 
§§ 3001, 3011, 3031 (West 2002); 38 C.F.R. §§ 21.7040, 
21.7044, 21.7050 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an extension in 
his period of eligibility for Chapter 30 educational 
assistance because he was not informed by VA when he 
initially inquired about his eligibility that his eligibility 
period would expire in 2003, and because he was employed by a 
defense contractor and the exigencies of business prohibited 
him from using the educational assistance any earlier.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which has been codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The statute includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
statute also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA has issued regulations to implement the 
provisions of the VCAA, which are now codified at 38 C.F.R. 
§3.159 (2003).  As will be explained below, the Board finds 
that given the nature of the veteran's claim, the VCAA is not 
applicable to the claim.

The duty to notify and to assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  The veteran's 
claim for educational assistance was filed in March 2003, 
after enactment of the VCAA.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
held, however, that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the . . . decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.").  In the instant case the facts 
are not in dispute; resolution of the veteran's appeal is 
dependent on interpretation of the statutes and regulations 
defining the ending date of eligibility for Chapter 30 
educational assistance.  VA has no further duty, therefore, 
to notify him of the evidence needed to substantiate his 
claim, or to assist him in obtaining that evidence, in that 
no reasonable possibility exists that any further assistance 
would aid him in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2003).

Relevant Laws and Regulations

An individual may be eligible for basic educational 
assistance under Chapter 30 if he or she became a member of 
the Armed Forces or first entered on active duty as a member 
of the Armed Forces after June 30, 1985, and made the proper 
election to participate in the Chapter 30 program.  An 
individual may also be eligible for Chapter 30 benefits if he 
or she met the eligibility requirements for educational 
assistance pursuant to Chapter 34, and (1) has entitlement 
remaining under Chapter 34; (2) completed the requirements 
for a secondary school diploma, or successfully completed 12 
semester hours in a college program; (3) after June 30, 1985, 
served at least three years continuous active duty; (4) 
following completion of the three years of active duty, 
either continued on active duty or was honorably discharged; 
and (5) was on active duty at any time during the period 
beginning on October 19, 1984, and ending on July 1, 1985, 
and continued on active duty without a break in service.  
38 U.S.C.A. §§ 3001, 3011 (West 2002); 38 C.F.R. §§ 21.7040, 
21.7044 (2003).

The ending date for eligibility under Chapter 30 is generally 
10 years from the date of the veteran's last discharge or 
release from a period of active duty.  A veteran whose 
eligibility for Chapter 30 educational assistance is based on 
his eligibility for Chapter 34 assistance, as provided in § 
21.7044, shall have his ten-year period of eligibility 
reduced by the number of days he was not on active duty 
during the period beginning on January 1, 1977, and ending on 
June 30, 1985.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. 
§ 21.7050(b) (2003).

Analysis

The veteran's compensation claims file contains verification 
from the service department that he served on active duty 
from June 1968 to March 1972; September 6, 1977 to September 
9, 1977; and from January 24, 1979 to April 30, 1995.  
Although he submitted discharge certificates in conjunction 
with his claim for educational assistance showing that he 
served on active duty only from June 1968 to March 1972 and 
from January 29, 1979 to April 30, 1995, the Board will base 
the computation of his eligibility period in reliance on the 
service dates provided by the service department.  Those 
dates are more beneficial to the veteran and are based on 
official service department records.  See Duro v. Derwinski, 
2 Vet. App. 530 (1992) (VA is bound by the service 
department's certification of service).

The evidence also shows that the veteran was eligible for 
Chapter 34 educational assistance, based on his active duty 
from June 1968 to March 1972, and that he utilized his 
Chapter 34 eligibility prior to re-entering service in 
January 1979.  Because he did not enter on active duty after 
June 30, 1985, his eligibility for Chapter 30 educational 
assistance is based on his eligibility for Chapter 34 
assistance prior to 1985.

Both his discharge certificate and the certification from the 
service department indicate that he was released from active 
duty on April 30, 1995 (and then retired with 20 years of 
service).  His basic eligibility period would end, therefore, 
on April 30, 2005.  In accordance with 38 C.F.R. 
§ 21.7050(b), however, the duration of his eligibility period 
must be reduced by the number of days he was not on active 
duty during the period beginning on January 1, 1977, and 
ending on June 30, 1985.  The days that he was not on active 
duty during that time period consisted of January 1, 1977 to 
September 6, 1977; and September 10, 1977 to January 23, 
1979, for a total of 749 days.  Reducing the eligibility 
period from April 30, 2005, by 749 days results in 
termination of his eligibility on April 11, 2003.

The veteran contends that he is entitled to an extension in 
his period of eligibility because when he initially inquired 
about his eligibility (late in 2002), he was informed that he 
had 10 months of eligibility remaining but was not informed 
that his eligibility period would expire in 2003.  He also 
stated that he was unable to utilize his Chapter 30 
eligibility earlier because he was employed by a defense 
contractor and, due to world events, he could not attend 
school any earlier.  The period of eligibility for Chapter 30 
educational assistance is, however, established by law.  
Assuming the veteran's contentions to be true, neither 
contention establishes a legal basis for extending his 
eligibility period.  The Board finds, therefore, that 
eligibility for Chapter 30 educational assistance after April 
11, 2003, is not shown as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim 
based on the lack of entitlement under the law).  


ORDER

Eligibility for Chapter 30 educational assistance to April 
11, 2003, is granted.  Eligibility for Chapter 30 educational 
assistance beyond April 11, 2003, is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



